DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-10, 14, 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Patent Application Publication No. 2016/0056054 (hereinafter referred to as Takahashi).
Takahashi, in [0008], in [0061]-[0062], and [0247], discloses a treatment liquid (etching liquid) that has a first group component (the claimed A) and a second group component (the 1-O-CO-R2, wherein R1 and R2 can be joined to form a ring (the claimed ester compound in table B ,), and  discloses in [0331] the amount of metal concentration the metal including the claimed K  and Na and Ca can be at least 1 ppt and is the same claimed inorganic matter C and the same claimed content and discloses the variety of the treatment liquid combinations as shown in tables A and B, and will inherently and necessarily fall in the claimed ratio of the total mass of C/total mass of B (claimed P) (claims 1, 3-10, 21).  Takahashi, in [0326]-[0333], discloses the mixing of the components and an oxidant  to form the etching liquid (treatment liquid), and as noted in [0331] the impurities are kept to very small (inherently purified) (claim 14).  The instant claims recite a treatment liquid for .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Application Publication No. 2016/0056054 (hereinafter referred to as Takahashi) in view of U. S. Patent Application Publication No. 2008/0029487 (hereinafter referred to as Kikuyama).
Takahashi is discussed in paragraph no. 3, above.

Kikuyama, in [0083], lines 12-20, discloses that the etching liquid (etchant) has an aluminum concentration less 0.5 ppb (no value higher than 0.5 ppb).
Therefore, it would be obvious to a skilled artisan to modify Takahashi by employing an etching liquid with the claimed content of less than 0.5 ppb of Al as taught by Kikuyama because Takahashi, in [0331] discloses that the amount of metal impurities in the etching liquid to be small and that the range of that amount is at about 1ppt and Kikuyama in [0083], lines 12-20, discloses that the etchant with such low value of metal impurity (Al less than 0.5 ppb) enables an etching on the wafer that left the surface extremely smooth and clear.
Claims 11-13, is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Application Publication No. 2016/0056054 (hereinafter referred to as Takahashi) in view of either U. S. Patent Application Publication No. 2007/0084792 (Mullee) or U. S. Patent Application No. 2016/0254139 (hereinafter referred to as Kamimura).
Takahashi is discussed in the paragraph no. 3, above.
Takahashi teaches the liquid that has the same claimed components.
The difference between the claims and Takahashi is that Takahashi does not disclose using the liquid has a rinsing liquid or developer or pre-wet liquid (claims 11-13).
Kamimura teaches in the [0042] and [0287], that the claimed liquid can be used as a rinsing liquid, developer, a liquid that wets the surface (pre-wet , prior to any process).

Therefore, it would be obvious to a skilled artisan to modify Takahashi by employing the etching liquid to perform the claimed capabilities of rinsing, developing and pre-wetting as disclosed by either Mullee or Kamimura because Takahashi uses a mixture or organic solvents that has the same claimed components and will inherently be capable of performing the function of developing, rinsing and prewetting.
Response to Arguments
Applicant’s arguments, see Amendment and argument, filed March 25, 2021, with respect to the rejection(s) of claim(s) 1-14, under 35 U.S.C. 112 and 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over pending claims.  See paragraph nos. 3, 5, and 6, above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        July 1, 2021.